229 P.3d 646 (2010)
STATE of Oregon, Plaintiff-Respondent,
v.
Taylor Randle EDEN, Defendant-Appellant.
210314813; A139700.
Court of Appeals of Oregon.
Submitted March 25, 2010.
Decided April 28, 2010.
Peter Gartlan, Chief Defender, and Erik Blumenthal, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Anna M. Joyce, Assistant Attorney General, filed the brief for respondent.
Before SCHUMAN, Presiding Judge, and WOLLHEIM, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Affirmed. State v. Coulombe, 228 Or.App. 211, 206 P.3d 1161 (2009).